HARALSON, J.
1. It is often difficult to determine Avhat is and Avhat is not the proximate cause in contemplation of law. Mr. Oooley lays doAvn the rule for its determination to he: “If an injury has resulted in consequence of a certain wrongful act or omission, but *562only through or by means of some intervening canse, from which last cause, the injury followed as a direct and immediate consequence, the law will refer the damage to the last proximate cause, and refuse to trace it to that which was more remote. The chief and sufficient reason for this rule is to be found in the impossibility of tracing consequences through successive steps to the remote cause, and the necessity of pausing in the investigation of the chain of events at the point beyond which experience and observation convince us we cannot press our inquiries safely,” etc.; and he adopt what Addison says on the subject: “If the wrong and the resulting damage are not known by common experience to be naturally and usually in sequence, and the damage does not, according to the ordinary course of events, follow from the wrong, then the 'wrong and damage are not sufficiently conjoined and concatenated as cause and effect to support an action.” — Cooley on Torts, p. 73, § 69. Mr. Bishop in stating the same principle, says: “If, after the cause in question has been in operation, some independent force comes in and produces an injury, not in its natural or probable effect, the author of the cause is not responsible.” — Bishop on Non-Contract La w, §§ 41, 42; Wharton on Law of Neg. § 75; Shearman & Red. on Neg. § 26. Again it has been held, that “The cause of an injury is in contemplation of law that which immediately produces it in its natural consequences; and, therefore, if a party be guilty of an act of negligence which would naturally produce an injury to another, but before such injury actually results, a third person does some act which is the immediate cause of the injury, such third person is alone responsible therefor, and the original party is not responsible, even though the injury would not have occurred but for his negligence.” — 16 Am. & Eng. Ency. Law, 436, 446, n. Many cases are referred to by these authors, as illustrative of these rules; and in Lewis v. Flint, 54 Mich. 55, Cooley, C. J., discusses at length and refers to many adjudged cases on the subject, in a cáse similar to the one we have before us; and this is the doctrine of this court. In Western R. Co. v Mutch, 97 Ala. 194, the principles above *563referred to and quoted, were there also quoted and approved, the court, by Stone, O. J., adding: “The authorities from which we have quoted are everywhere regarded as standard. What they assert is but the condensation of the utterances of a very great number of the highest judicial tribunals, Wherever the principles of the •common law prevail;” citing a number of these authorities. The same principles are recognized in our late case of Armstrong v. Montgomery St. R’y. Co., 123 Ala. 233; 26 So. Rep. 349, where it is said :“The logical rule in this connection, the rule of common sense and human experience, as well, * * * is that a person guilty of negligence, should be held responsible for all the consequences which a prudent and experienced man, fully acquainted with all the circumstances which in fact existed, whether they could have been ascertained by reasonable diligence or not, would, at the time of the negligent act, have thought reasonably possible to follow, if they had occurred to his mind;” citing Shear. & Red. Neg. § 29. See also Ala. Gr. So. R. Co. v. Arnold. 80 Ala. 600.
2. It is clear under these rules, that much of that part of the first count of the complaint which defendant moved to strike, was liable to be stricken. The matters, in the main, there set up, as causing plaintiff’s damage, were independent causes of injury, which did not, according to the ordinary course of events follow from the wrong complained of, and were not so conjoined therewith as to support the action. The motion to strike, however, was directed to the whole of the portion objected to, and in order to be sustained the whole should be bad. — 3 Brick. Dig. 705, §§ 67, 68. The part moved to be stricken contained the clause: “After she found that she had left Birmingham, she was very much frightened and was very anxious and suffered a great deal of mental worry and anxiety and continued to suffer worry and anxiety until she reached the house of her said son.” This averment is made independent of its connections, and sets up a proper element of damage, as the direct result of being carried beyond her destination. — L. & N. R. R. Co. v. Dancy, 97 Ala. 340. On this account, the motion to strike was properly overruled.
*5643. The defendant moved also to strike the concluding portion of the 2d count in the 'Complaint beginning with the words “She did not know where he resided,” etc., down to and including the words “A cure for her said ailments.” This portion of the complaint sets up improper elements of damage, as being too remote and not proximate to the wrong complained of, and the motion to strike should have been granted.
4. There are very many exceptions to the admission of evidence against defendant’s objections, to consider which in detail would prolong, without advantage, this opinion to an extraordinary length. From the principles heretofore announced, the learned judge of the city court, will he able to apply tlie law in the admission and rejection of evidence on another trial. We may say, generally, that 'if plaintiff was carried beyond her destination by no fault of her own, but by failure of the company’s agent to perform his duty in this respect, the company is liable in damages (25 Am. & Eng. Ency. Eanv, 1112 and authorities there cited) ; and in such case, whatever delay, deprivation, vexation, anxiety and suffering of mind the plaintiff experienced, and which were consequent upon such wrongful act, and if any harm or injury was Occasioned thereby to her health, in returning to the point of her destination, it should properly enter and be considered as elements of recoverable damage; hut what happened to her afterwards, in going to her sons’ house, and how that trip affected her, is foreign to the case.
5. The evidence tends to show that the conductor who made to plaintiff the alleged promise to put her off at Birmingham, brought the train no further than Flomaton, 180 miles south of Montgomery, and that the car in which she was riding, was brought by the Mobile train, in charge of a different conductor, to Montgomery, where the crews were again changed, and a new conductor, by the name of Adams, there took charge and carried the train to Birmingham and points north of that place. Adams testified, he knew nothing about the plaintiff, had no conversation with her, did not know of her alleged infirmities*, and was not informed *565and knew nothing of what had passed between her and any other conductor. He and the brakeman, Webb, both swore, that on arrival of the train at Birmingham, as it was approaching, and after it had stopped, the station was distinctly and audibly announced, and passengers told they would have twenty minutes for dinner; that the train remained there -twenty-four minutes, and departed on its north-bound run. He did not discover that plaintiff was on the train until he 'arrived about Boyles Station, a few miles above Birmingham, and carried her to Warrior, the next station, and put her off, to which she made no objection, with directions -for her to be brought back to Birmingham on the south-bound train, which was done, arriving there about 3 :-10 p. m. He also testified that-Warrior was -the first station at which he could properly put her -off.
The plaintiff testified that the conductor from Pensacola told her-, “If you want to go to Birmingham, you sit right in here, -and -don’t get off,” and she replied, “I will be right here when you come to put me -off;” that he never came back -any more until between .Birmingham and New Castle; that she never heard Birmingham called out on arrival there; that the -conductor -did not say anything -about letting her know when they got to Birmingham, and that Avlien she told him, she Avanted him to put her off, he replied, “All right.” She also testified, that she had this conversation with the conductor in the night after she changed cars at Fl-omaton, and between there and Montgomery, and -answered further, that the man pointed out to her — evidently referring to Conductor Adams, who had been examined — to use her own language, “looked like the conductor who 'told me to sit down where I was until he came and notified me, it made no difference who got off.”
Under the pleadings in the case, and the evidence, we can discover no fault with those portions of the court’s general -charge, made the basis of assignments of error 35 and 36.
Nor was there error in refusing to give the several charges requested by defendant, as there was conflict in the evidence upon which they were respectively based.
*566It may be well to add, that whether the 'conductor’s promises, as alleged to 'have been made to plaintiff to put her off at Birmingham, were binding on the company or not, and whether he was bound to cause such promises, if made, to be communicated to his successors, if there was a chauge of conductors before plaintiff reached her destination, and that each was bound to fulfill these promises are questions concerning which we express no opinion.
The argument of counsel for plaintiff excepted to by defendant, in some of its phases was not legitimate; but as it will not likely be indulged on another trial, we deem it unnecessary to comment on it.
Por the errors indicated, the judgment must be reversed and the cause remanded.